          Case 3:17-cv-00269-ARS Document 60 Filed 06/11/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Cody Atkins,                         )
                                     )
              Plaintiff,             )     ORDER ADOPTING ORDER
                                     )     AND RECOMMENDATION
      vs.                            )
                                     )     Case No. 3:17-cv-269
Chad Pringle,                        )
                                     )
              Defendant.             )
______________________________________________________________________________

       Before the Court is an Order and Recommendation issued by Magistrate Judge Alice R.

Senechal on June 9, 2021, wherein Judge Senechal denied the Plaintiff’s motion to withdraw his

consent to proceed before a magistrate judge and recommended the undersigned review the Order and

Recommendation. See Doc. No. 59.

       The Court has carefully reviewed the Order and Recommendation, the relevant case law, and

the entire record, and finds the Order and Recommendation to be persuasive. While 28 U.S.C. §

636(c)(4) permits a party to withdraw its consent to a magistrate judge upon demonstrating

extraordinary circumstances, the Plaintiff has failed to make any such showing here. Accordingly, the

Court ADOPTS the Order and Recommendation (Doc. No. 59) in its entirety and DENIES the

Plaintiff’s motion to withdraw consent (Doc. No. 58).

       IT IS SO ORDERED.

       Dated this 11th day of June, 2021.

                                              /s/ Peter D. Welte
                                              Peter D. Welte, Chief Judge
                                              United States District Court




                                                 1
